Citation Nr: 1415879	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for headaches, to include as secondary to thoracolumbar strain, has been received.

2.  Entitlement to service connection for migraines and chronic headaches, to include as secondary to anxiety, depression, or thoracolumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO confirmed and continued a denial of service connection for migraines and headaches, previously claimed as secondary to service-connected thoracolumbar strain and now claimed as secondary to service-connected anxiety and depression.  In April 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2010, which reopened and denied the claim on its merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in March 2010. 

Although the RO reopened the claim for service connection for headaches, previously claimed as secondary to thoracolumbar strain and now claimed as secondary to anxiety and depression, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received and in view of the Board's favorable decision regarding the request to reopen, the Board has characterized the appeal as to headaches and migraines as encompassing the first and second matters set forth on the title page.

The Board notes that VA treatment records, dated from July 2006 to July 2012, were associated with the claims file and contain information pertinent to the Veteran's migraines and headaches.  The RO has not considered this evidence in connection with the request to reopen, and the Veteran has not waived initial RO consideration of the evidence.  However, no further RO action in this regard is required.  Although this evidence contains information pertaining to the Veteran's claim to reopen, the Board has granted the claim based on evidence already reviewed by the RO.  As this evidence thus has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary with respect to the Board's decision to reopen the Veteran's claim.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).  Furthermore, given the favorable disposition of request to reopen, the Board finds that the Veteran has not been prejudiced by lack of RO review.  Finally, in light of the need to remand for further development, the RO will also have the opportunity to consider this evidence when deciding the merits of the claim.  See 38 C.F.R.  § 19.37(a).

Other than the VA treatment records, dated from July 2006 to July 2012, a review of the Virtual VA claims processing system reveals no additional documents pertinent to the claims on appeal that have not been reviewed by the RO or is not duplicative of the paper claims file.

The Board's decision to reopen the claim for service connection for headaches, to include as secondary to thoracolumbar strain, is set forth below.  The underlying claim for service connection for migraines and chronic headaches-to include as secondary to anxiety, depression, or thoracolumbar strain-is addressed in the remand following the order; this matter is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied the claim for service connection for headaches, claimed as secondary to thoracolumbar strain.

2.  New evidence associated with the claims file since the February 2006 denial relates to an unestablished fact necessary to substantiate the claim for service connection for headaches, claimed as secondary to thoracolumbar strain.



CONCLUSIONS OF LAW

1.  The RO's February 2006 rating decision denying service connection for headaches, claimed as secondary to thoracolumbar strain, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  As additional evidence received since the RO's February 2006 denial is new and material, the criteria for reopening the claim for service connection for headaches claimed as secondary to thoracolumbar strain are met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & 2013); 38 C.F.R. §§ 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Petition to Reopen

Service connection may be established for disabilities resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Historically, the Veteran's claim for service connection for headaches, to include as secondary to a thoracolumbar strain was denied in a February 2006 RO decision.  The pertinent evidence considered by the RO in its February 2006 rating decision was a VA examination, dated in September 2005; private medical records, dated from February 1992 to April 2005; and service treatment records.  The RO based its decision, in part, on a VA examiner who diagnosed the Veteran with headaches but opined that the headaches were not caused by injuries sustained while in service and that the type of headaches described was not consistent with headaches associated with the Veteran's spinal condition.  The RO also noted that although the Veteran complained of headaches, pain in and of itself is not necessarily considered a disability for VA purposes.  Based on the above, the RO found that the objective medical evidence did not show a chronic disease process, chronic residuals of an injury, or chronic underlying pathology, causing the reported pain.

The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2007).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Veteran requested that VA reopen the previously-denied claim for service connection in October 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's July 2003 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Pertinent evidence added to the claims file, since the February 2006 RO decision, includes VA treatment records dated from April 2008 to November 2012, which include diagnoses and etiological opinions of chronic daily headaches and migraines.  Considering the above-described evidence in light of evidence already of record, the Board finds that the evidence provides a basis for reopening the claim for service connection for headaches, to include as secondary thoracolumbar strain.  At the time of the February 2006 rating decision, there was no evidence which established that the Veteran's headaches were a chronic disease and related to a service-connected disability or service.  The additionally received evidence includes a diagnosis and possible etiologies of the chronic daily headaches and migraines.  In particular, a VA treatment record, dated in February 2009, stated that the Veteran's chronic headaches may be due to ibuprofen use, which was prescribed, in part, for his service-connected thoracolumbar strain.

The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the February 2006 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it provides a diagnosis of a current disability.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection and also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for headaches, to include as secondary to thoracolumbar strain is met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for headaches, to include as secondary to thoracolumbar, has been received the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The Veteran previously asserted that he had headaches related to service-connected thoracolumbar strain.  However, he now asserts that he has headaches and migraines, which are secondary to service-connected anxiety and depression.  The Board finds that a remand is necessary to afford the Veteran a VA examination to determine the etiologies of his headaches and migraines.

At the outset, the Board notes that VA treatment records, dated from July 2006 to July 2012, and a June 2012 VA examination are relevant to the issue on appeal, but were not considered by the RO in connection with this claim.  However, in light of the need to remand for further development, the RO will have the opportunity to consider this evidence when deciding the merits of the claim.  See 38 C.F.R § 19.37(a).

VA treatment records, dated in August 2009 and September 2009, diagnosed the Veteran with migraines and chronic daily headaches.  In March 2009, the Veteran was afforded a neurology consult, in which the neurologist diagnosed the Veteran with daily tension headaches and opined that the headaches are work related.  The neurologist also mentioned that possible causes for the headaches are stress, anxiety, and other environmental factors at his work.  The neurologist determined that chronic medication overuse as a cause for the headaches is "low on the list" because the Veteran does not have headaches on weekends.  He also diagnosed the Veteran with migraines but did not opine as to their etiologies.  VA treatment records, dated in April 2010, state that the Veteran's headaches are related to depression, which is currently service-connected, and associated stress.  

The Board finds that the Veteran's treatment records contain conflicting etiologies of his chronic headaches, which include depression, associated stress, work-related stress, work-related anxiety, and other work-related environmental factors.  Furthermore, the treatment records do not speak to the etiology of the Veteran's diagnosed migraines.  In light of the above, the Board finds that a new examination and medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, because the March 2009 neurology consult listed work-related anxiety as a possible cause for the Veteran's headaches, the VA examiner should specifically comment as to the relationship between the Veteran's work-related anxiety, service-connected anxiety, and the Veteran's chronic headaches and migraines.  Specifically, the examiner should consider a June 2012 VA examination, which determined that the Veteran's anxiety and depression caused occupational impairment and difficulties in adapting to stressful circumstances, including work or a work-like setting.  

Accordingly, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for migraines and headaches, claimed as secondary to service-connected anxiety, depression, and/or thoracolumbar strain.  See 38 C.F.R. § 3.655 (b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Minneapolis, MN, dated through November 13, 2013; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 13, 2013.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's readjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Minneapolis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 13, 2013. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a neurological examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of the Remand, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran has (a) current migraine and/or headache disability(ies), and, if so, the appropriate characterization of such disability(ies) (e.g, migraine headaches, tension headaches, or medication headaches).  If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected anxiety, depression, and/or thoracolumbar spine strain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should specifically comment on the relationship between the Veteran's work-related anxiety, service-connected anxiety, and his migraines and headaches. 

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to include all that is added to the claims file since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this Remand is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).










______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


